CAPMARK FINANCE INC. Logo Annual Statement as to Compliance For the Year Ended December 31, 2008 Merrill Lynch Mortgage Trust Series 2008-C1 Pursuant to Section 3.05 of the Subservicing Agreement governing the referenced transaction, I hereby attest that: i. A review of the activities of Capmark Finance Inc. Subservicer during the period, and of its performance under this Subservicing Agreement, has been made under my supervision. ii. To the best of my knowledge, based on such review, Capmark Finance Inc. as Subservicer has fulfilled all of its obligations under this Subservicing Agreement in all material respects throughout the period. Capmark Finance Inc. /s/ Mark E. McCool By: Mark E. McCool Title: Managing Director Date: February 20, 2009 .inv981
